DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered.
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1-15 have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Li, Bashar, and Lu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190159251 A1) in view of Bashar (US 20160099799 A1).
Regarding claim 1, Li discloses:
“A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station on a physical downlink control channel (PDCCH), downlink control information (DCI) scheduling downlink data,” ([para 0105]: “In step S402, a terminal receives and decodes the relevant indication information (the signaling described above) for indicating a PDSCH and the HARQ-ACK feedback transmitted by a base station.” ; [para 0146]: “A UE obtains a C-Physical Downlink Control Channel (PDCCH) by a blind detection of a cell-specific reference signal (CRS) and determines the sub-frame position for the feedback and/or a PDSCH process for the feedback according to indication information in the C-PDCCH. That is, UE obtains the C-PDCCH in a cell-specific manner.” ; [para 0194]: “In an exemplary embodiment, the determining module 122 may obtain the signaling indication carried in the received DCI signaling indication by: obtaining the signaling indication carried in the received DCI signaling indication. The DCI signaling indication includes at least one of a downlink (DL) grant, a public information indication, an uplink (UL) grant, or a group-user equipment (Group-UE) DCI indication.”)
“wherein the DCI includes first information on a physical uplink control channel (PUCCH) resource of an unlicensed band associated with an uplink transmission corresponding for the downlink data…” ([para 0141]: “For example, when the ACK/NACK is transmitted on a PUSCH, an offset of an original N+4 position from a position for transmitting the HARQ-ACK is given in a 2-bit field or other bit fields corresponding to a TPC command for PUCCH in the DCI, where N denotes a sub-frame of the DCI corresponding to the PDSCH.” ; [para 0204]: “The second transmitting 132 is configured to transmit signaling indication to a user equipment (UE). The signaling indication is used for indicating relevant information of the HARQ-ACK transmitted by the UE and a resource location on an unlicensed carrier for transmitting the HARQ-ACK by the UE.”)
“…receiving form the base station, the downlink data based on the DCI;” [para 0194]: “The DCI signaling indication includes at least one of a downlink (DL) grant, a public information indication, an uplink (UL) grant, or a group-user equipment (Group-UE) DCI indication.”)
“identifying an available PUCCH resource among the PUCCH resource…” ([para 0107]: “In step S404, the terminal performs an LBT procedure on a carrier indicated by the base station (which corresponds to the CCA in FIG. 4).” ; [para 0118]: “When the terminal can transmit a PUCCH on the carrier, the HARQ-ACK will be transmitted on the PUCCH.”)
“...transmitting, to the base station, a response for the downlink data based on the identified PUCCH resource on the unlicensed band.” ([para 0109]: “In step S406, the terminal transmits the HARQ-ACK codebook according to a predefinition and/or a signaling indication after the LBT procedure is successfully performed.” ; [para 0183]: “If the terminal fails to transmit the HARQ-ACK or perform the LBT procedure on a specified location of the unlicensed carrier, the terminal transmits the HARQ-ACK or UCI information of the cell group on the reserved resource locations of the licensed carrier.”)
Li does not explicitly disclose “second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on an offset between the PUCCH resource and the at least one additional PUCCH resource”.
However, Bashar discloses the missing features: 
“second information on at least one additional PUCCH resource of the unlicensed band for the downlink data in addition to the PUCCH resource, and information on an offset between the PUCCH resource and the at least one additional PUCCH resource” ([para 0068]: “At operation 525, the UE 105 may select an unoccupied feedback resource for transmitting the feedback transmission.” ; [para 0077]: “In order to transmit feedback 805 and feedback 810 during subframe k+2, a new PUCCH resource offset may be introduced. The PUCCH region from subframe k and k+1 can be shifted to start from a different RB position or a PUCCH resource index in subframe k+2 as shown in FIG. 8. For example, if a PUCCH resource is to be transmitted on resource m in subframe k+1 and in subframe k+2, the resource position will be shifted by a resource offset. In the example embodiment shown by FIG. 8, the new resource index for feedback associated with subframe k+1 is m′=m+1 and the new resource index for feedback associated with subframe k+2 is m″=m+l+r. The offset values l and r and the number of additional subframes that may be allocated to feedback transmissions can be signaled using higher layer signaling than the signaling used for transmitting the feedback.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Li and Bashar, to modify the DCI including a first resource as disclosed by Li, to include an additional resource and an offset as disclosed by Bashar. The motivation for including multiple resources in the DCI is that it allows the UE to transmit with less delay in the case that a resource is occupied by sending another resource as opposed to having to wait for the single resource to become available, thus enhancing service quality. Therefore, it would have been obvious to combine Li with Bashar to obtain the invention as specified in the instant claim.
Regarding claim 2, Li in view of Bashar discloses all the features of the parent claim. Li further discloses the additional features of claim 2. ([para 0089]: “The relevant indication information includes at least one of the following: a carrier indication for the HARQ-ACK feedback; a frequency domain resource location for transmitting the HARQ-ACK; a sub-frame position or a sub-frame set for feeding back an ACK/NACK; a HARQ process number or a HARQ process group number on the PDSCH that requires the ACK/NACK feedback; an indication of whether a transmission delay is allowed; delay time or a size of a predefined transmission window of the ACK/NACK when the transmission delay is allowed; a size of a sliding window for a PDSCH; or a size of an HARQ-ACK codebook (i.e., a plurality of HARQ-ACKs, which may be simply referred to as a codebook).”)
Regarding claim 3, Li in view of Bashar discloses all the features of the parent claim. Li further discloses the additional features of claim 3. ([para 0204]: “The second transmitting 132 is configured to transmit signaling indication to a user equipment (UE). The signaling indication is used for indicating relevant information of the HARQ-ACK transmitted by the UE and a resource location on an unlicensed carrier for transmitting the HARQ-ACK by the UE.”)
Claims 5-7 contains substantially similar subject matter to claims 1-3, the difference being that claim 1-3 are method claims and claim 5-7 are apparatus claims, the latter of which contain recitation of hardware which is disclosed in Li in paragraph 214, and thus claim 5-7 is rejected by Li in view of Bashar for similar reasons to claim 1-3.
Claims 9-10 and 12-14 contain substantially similar subject matter to claims 1-3 and 5-7, with the difference being that claims 1-3 and 5-7 are from the perspective of a UE and claims 9-10 and 12-14 are from the perspective of a BS, and thus claims 9-10 and 12-14 are rejected by Li in view of Bashar for similar reasons to claims 1-3 and 5-7.

Claims 4, 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190159251 A1) in view of Bashar (US 20160099799 A1) and further in view of Lu (US 20200213997 A1).
Regarding claim 4, Li in view of Bashar discloses all the features of the parent claim. Li in view of Bashar do not explicitly disclose the additional features of claim 4. However, Lu discloses the missing features of claim 4. ([para 0048]: “If an uplink of a slot or an uplink slot includes dynamically variable PUCCH formats, then it is necessary to indicate format and location of which PUCCH the terminal specifically uses; a starting symbol of the PUCCH and a length of the PUCCH may be notified in the DCI.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Li, Bashar, and Lu to modify the indication of PUCCH resources in Li in view of Bashar, to indicate the starting symbol, ending symbol, and transmission interval length of each PUCCH resource as disclosed by Lu. The motivation for indicating these in the DCI as opposed to having them be preconfigured is that it increases the flexibility of the base station in indicating possible transmission resources, thereby allowing more optimum resources to be used for transmission, thus enhancing service quality. Therefore, it would have been obvious to combine Li with Bashar to obtain the invention as specified in the instant claim.
Claim 8 contains substantially similar subject matter to claim 4, the difference being that claim 4 is a method claim and claim 8 is an apparatus claims, the latter of which contain recitation of hardware which is disclosed in Li in paragraph 214, and thus claim 8 is rejected by Li in view of Bashar and Lu for similar reasons to claim 4.
Claims 11 and 15 contain substantially similar subject matter to claims 4 and 8, with the difference being that claims 4 and 8 are from the perspective of a UE and claims 11 and 15 are from the perspective of a BS, and thus claims 11 and 15 are rejected by Li in view of Bashar and Lu for similar reasons to claims 4 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412